L

 

 

 

 

 

 

V__ FILED RECEIVED
~___ ENTERED ~___ SERVED ON
COUNSEUPARTIES OF RECORD
DEC 12 209
UNITED STATES DISTRICT COURT ACIS SRG
DISTRICT OF NEVADA Ce STRICT OF NEVADA
RENO, NEVADA BY: DEPUTY

 

 

 

 

 

 

 

 

 

RICKIE L. HILL, ) 3:15-CV-0038-RCJ-CLB

Plaintiff(s), 5 MINUTES OF PROCEEDING
VS. ) DATE: December 12, 2019
C. ROWLEY, et al.,

Defendant(s).

)

PRESENT:___ THE HONORABLE CARLA BALDWIN, U.S. MAGISTRATE JUDGE
Deputy Clerk: Lisa Mann Court Reporter: Liberty Recorder
Counsel for Plaintiff(s): Rickie Hill
Counsel for Defendant(s): Doug Rands

 

PROCEEDINGS: GLOBAL SETTLEMENT CONFERENCE
9:00 a.m. Court convenes.
The Court addresses the parties regarding the purpose of this hearing and directs

that plaintiff be unshackled for this proceeding.

The Court inquires and Deputy Director John Borrowman confirms that he has
full authority to settle this action and further confirms that he is acting on behalf of the Director

of the Nevada Department of Corrections at this global settlement conference.

The Court explains her role and the process by which she will follow for this

global settlement conference.
9:15 a.m. Court recesses.
2:25 p.m. Court reconvenes.

The Court notes that the Court and the parties met privately regarding this case
and the additional 43 civil rights lawsuits plaintiff has filed in this Court as identified and listed

in Attachment “A.”

The Court further notes that the parties are unable to settle at this time. However,
the parties agree that after the trial in case no. 3:15-CV-0038-RCJ-CLB, the parties will

reconvene a continued global settlement conference.

IT IS SO ORDERED.

2:28 p.m. Court adjourns.

DEBRA K. KEMPI, CLERK

By: /s/
Lisa Mann, Deputy Clerk
ATTACHMENT “A”
Attachment "A"

  
   

 
    
  

  
     

Date Filed
6/6/201
6/17/20:

6/24/201

   
  
  
  
  
 
   
   
 
   

Plaintiff Lead D
_— TRawiey

Sunda

     
   
      
   
  
   
  
  
  
    
   
 
 
  
 
   
    
   
    
  
  
  
     
     
    
     

    
 

efendant

Case No.

    
 
 
   
   
   
    
   
 

3:19-cv-306

t

   
  

    
 

2/Hill

 
 

, Rickie
ckie:
4iHill, Rickie

     
  
  

Boyd

3:19-cy-352
Chu oT -

  
 
 
 
 
 
   
  

  
 
  
  
   
  
  
   
  
  
  

6/Hill, Rickie Rowle 3:19-cv-367 7/1/201
8}Hill, Rickie Thomas 3:19-cv-387 7/10/201

   
     

10/Hill, Rickie
12}Hill, Rickie

Parr 3:19-cv-392 7/11/201

    
  
   
 

   
   
  
  

3:19-cv-415
3;19-cy-4:
3:19-cv-433

Maldonado 7/22/201

14|Hill, Rickie |Maldonado 7/29/201

 

   
  
   

16|Hill, Rickie Wickham

 

3:19-cv-443 8/1/201

   
     
 
  
  
   

     
    
 

18]Hill, Rickie Wickham

  
   
     
 

3:19-cv-444 8/1/2019|MMD

  
   
  
  
  

20/Hill, Rickie

  

MD
Diz 3
MD

Travis 3:19-cv-452 8/2/201

   
    
       
  
  
    
   
 

22/Hill, Rickie [Sandoval 3:19-cv-451 8/2/201

      
  

   

   
   
 
 

24lHill, Rickie [Byrne

 

:19-cv-454 8/5/2019/GMN

26|Hill, Rickie  |Rowl

   
   
  

  
    

:19-cv-465 8/8/2019] MMD

8/12/2019

  
  

    
  
    
    
     
  
   
  

28/Hill, Rickie Kerner

:19-cv-476

   
 
      
  
    
     
       
 

MD

    
    
 
 
 
    
   

 
  

30}Hill, Rickie inkle 3:19-cv-482 ] 8/12/2019
“SH, ih Me 13;19- eee '2019
32)Hill, Rickie erner 3:19-cv-476 8/12/2019

   
 
    
  
 
 
    
    

 
     
   
  
  

  
  

   

34/Hill, Rickie Baker 3:19-cv-493 8/15/2019
OES 3! Rickieg =: |Wickha "1319-cy-505" "BLL )
36jHill, Rickie Wickham 3:19-cv-502 8/16/2019
38}Hill, Rickie Wickham 3:19-cv-513 8/19/2019
40}Hill, Rickie Wickham 3:19-cv-514 8/19/2019|GMN

   
Attachment "A"

    

  
 
 
  
  
 
  

42{Hill, Rickie
43 1Hill, :Ritkie
44}Hill, Rickie

 
   
     
   

  
  
    
 

 
   

3:19-cy-541
3: rhe i

8/29/2019|MMD _|WGC
3:19-cv-590

gh!

 
  
 

  

9/23/2019/MMD |wec
